Citation Nr: 0524732	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-13 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD), from July 3, 2001 
through April 29, 2003, and a rating in higher than 50 
percent as of April 30, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from February 2003, August 2003, and January 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The 
February 2003 RO decision granted the veteran's claim for 
service connection for PTSD and assigned a 30 percent rating 
retroactively effective from July 3, 2001, the date of 
receipt of his claim for this condition.  The August 2003 RO 
decision confirmed and continued this 30 percent rating, 
and the more recent January 2005 RO decision increased the 
rating to 50 percent, but only effective as of April 30, 
2003.  The veteran wants an initial rating higher than 30 
percent for the immediately preceding period from July 3, 
2001 to April 29, 2003, and a rating higher than 50 percent 
as of April 30, 2003.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (when the veteran timely appeals the rating 
initially assigned for his disability - just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context, which includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since filing his claim when his 
disability has been more severe than at others).  See also AB 
v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is 
increased during the pendency of an appeal, a veteran is 
presumed to be seeking the highest possible rating, unless he 
expressly indicates otherwise).

Unfortunately, further development is required in this appeal 
before actually deciding the claim at issue.  So, for the 
reasons discussed below, the claim is being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As a preliminary matter, although the RO obtained some of the 
veteran's VA medical records, it is unclear whether all of 
his VA medical records are on file.  In particular, the Board 
observes that the RO obtained VA medical records dated 
December 2001 through May 2003 and from October 2003 to March 
2004 from the VA Medical Centers (VAMCs) in Lyons and East 
Orange, New Jersey.  But it does not appear the RO attempted 
to obtain any additional VA treatment records, namely those 
dated from May to October 2003 or from March 2004 to the 
present.  This deserves mentioning since the veteran 
testified at his January 2005 hearing that he had received 
weekly group therapy at these VAMCs, and that he had met with 
his VA psychiatrist every four to six weeks.  So these 
additional records may contain important medical evidence or 
confirmation of the veteran's claim.  See Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is deemed to have constructive 
knowledge of all VA records and such records are considered 
evidence of record at the time a decision is made).  See also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of 
original jurisdiction's] failure to consider records which 
were in VA's possession at the time of the decision, although 
not actually before the AOJ, may constitute clear and 
unmistakable error....").  

In addition, also in January 2005, the veteran's 
representative submitted a letter from The Human Growth 
Center of New Jersey, written by K. Mouhtis, Ph.D.  
Dr. Mouhtis indicated that he had evaluated the veteran and 
had treated him weekly since October 2004.  The veteran also 
confirmed this during his January 2005 videoconference 
hearing.  But these additional treatment records also have 
not been obtained and associated with the other evidence in 
the veteran's claims file.

Moreover, the Board finds that it would be helpful in this 
case to afford the veteran an additional VA examination for 
his PTSD.  A review of the file indicates he was most 
recently afforded a VA examination in May 2003; he had a 
prior evaluation in January 2002.  The reports of both 
examinations are on file.  But the findings contained in 
them, as well as the VA outpatient treatment records, raise 
questions concerning the veteran's current mental status.


Furthermore, the examination reports do not include the 
objective clinical findings necessary to evaluate his 
service-connected disability under the Rating Schedule, from 
the effective date of service connection to the present.  See 
38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2004).  

In particular, the Board notes that at his videoconference 
hearing, the veteran and wife testified that his symptoms had 
worsened since his May 2003 VA examination.  Generally 
speaking, whether an examination is sufficiently 
contemporaneous to properly rate the severity of the 
veteran's disability depends on the particular circumstances 
of the individual case.  See, e.g., Snuffer v. Gober, 10 
Vet. App. 400 (1997).  But a January 2005 letter from the 
veteran's treating VA psychologist characterized the 
veteran's PTSD symptomatology as severe, with more anger and 
irritability, poor sleep, intrusive thoughts, and flashbacks.  
The VA psychologist also said the veteran has difficulty at 
his place of employment due to his symptoms and experienced 
social impairment (i.e., isolation).  The VA psychologist 
went on to acknowledge, however, that the veteran had better 
management of his symptoms since beginning therapy.

Consequently, in order to effectively evaluate the severity 
of the PTSD, more recent objective characterizations of this 
condition and its associated symptomatology (depression and 
anxiety, etc.) and Global Assessment of Functioning (GAF) 
score are needed.  The GAF score is a scaled rating 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 32 
(4th ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 
8 Vet. App. 240, 243 (1995).

Likewise, both the January 2002 VA examiner and Dr. Mouhtis 
diagnosed the veteran with PTSD and depression, but it is 
unclear whether the veteran's depression is separate from or 
part and parcel of his PTSD.  And when rating his PTSD, VA 
adjudicators must be able to clinically distinguish by 
competent medical opinion the extent of his functional 
impairment that is attributable to his PTSD from that which 
is due to factors unrelated to his service in the military.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Thus, the veteran should be provided another VA mental status 
evaluation in order to better delineate the severity, 
symptomatology, and manifestations of his PTSD.  See 
38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an 
affirmative duty to obtain an examination of the claimant at 
VA health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Obtain the complete records of the 
veteran's psychiatric treatment and 
social work sessions at the VAMCs in 
Lyons and East Orange, New Jersey, 
from May to October 2003 and from March 
2004 to the present.

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the Human 
Growth Center of New Jersey, in 
particular Dr. Mouhtis, concerning any 
counseling and care the veteran has 
received for his PTSD there since October 
2004.

3.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, schedule 
him for another VA mental status 
examination to ascertain the current 
severity and manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and he/she is asked to 
indicate that he or she has reviewed the 
claims folder.  And the examiner should 
review the results of any testing 
prior to completion of the report and 
should detail the veteran's complaints 
and clinical findings, clinically 
correlating his complaints and findings 
to each diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to the 
service-connected PTSD, as opposed to 
symptoms referable to any other service-
connected or nonservice-connected 
disabilities (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

And assign an Axis V diagnosis (GAF 
score), consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Psychiatric 
Disorders, and explain what the assigned 
score represents.  If possible, the 
examiner should specify the individual 
periods of time for each GAF score, 
preferably annually, between June 2001 
and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
Any indications that the veteran's 
complaints or other symptomatology are 
not in accord with the objective 
findings on examination should be 
directly addressed and discussed in the 
examination report.  

4.  Then readjudicate the veteran's claim 
in light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning the 
case to the Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

